DETAILED ACTION
This Office Action is in response to claims filed on 7/30/2020.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claim 17 of U.S. Patent No. 10771207, hereinafter patent 207; in view of Marinier et al. (US 2013/0003788 A1; provisional application number 61/480,675).

	Regarding claim 1; the claim 17 of patent 207 recites an integrated circuit comprising: circuitry, which, in operation, controls (an integrated circuit which, when loaded in a communications terminal, controls operation of the communication terminal by causing the communication terminal to):  receiving, by Radio Resource Control (RRC) signaling, a Channel State Information Reference Signal (CSI-RS) candidate list including a first CSI-RS configuration and a second CSI-RS configuration (receive, by Radio Resource Control (RRC) signaling, a Channel State Information Reference Signal (CSI-RS) candidate list and a reporting condition, wherein the CSI-RS candidate list includes a plurality of CSI-RS configurations), each of the first CSI-RS configuration and the second CSI-RS configuration including a CSI-RS individual offset (wherein each of the plurality of CSI-RS configurations includes a CSI-RS configuration ID, a time/frequency resource position in a subframe, a cell ID, and a CSI-RS individual offset); and transmitting the transmission signal in response to at least one of a first value or a second value being greater than a threshold, the first value being determined from the measurement result corresponding to the first CSI-RS configuration and the CSI-RS individual offset included in the first CSI-RS configuration, the second value being determined from the measurement result corresponding to the second CSI-RS configuration and the CSI-RS individual offset included in the second CSI-RS configuration (report a result of the reception power measurements in response to at least one of the reception power measurements being greater than the threshold included in the reporting condition; wherein the reception power measurements are offset by CSI-RS individual offsets included in the plurality of CSI-RS configurations).
	The claim 17 of patent 207 recites transmitting the transmission signal based upon received CSI-RS configurations.
	The claim 17 of patent 207 does not explicitly recite generating the transmission signal based upon received CSI-RS configurations.
	Marinier discloses generating a transmission signal including at least one of a measurement result corresponding to the first CSI-RS configuration or a measurement result corresponding to the second CSI-RS configuration (a WTRU may be configured with one or multiple CSI-RS resources for the purpose of CSI reporting; the WTRU generates CSI for the one or more transmission points (CSI-RS-resources); each transmission point transmits a CSI-RS; see paragraphs [0067], [0317] and [0346]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the claim 17 of patent 207 and Marinier to generate a transmission signal based on CSI-RS configurations to provide evaluation of CSI (see paragraph [0067]).

	Regarding claim 2; the claim 17 of patent 207 recites wherein each of the first CSI-RS configuration and the second CSI-RS configuration includes a CSI-RS configuration identification (ID) and a time/frequency resource position in a subframe (wherein each of the plurality of CSI-RS configurations includes a CSI-RS configuration ID, a time/frequency resource position in a subframe, a cell ID, and a CSI-RS individual offset).

	Regarding claim 3; the claim 17 of patent 207 recites wherein the threshold is indicated by the RRC signaling (receives, by Radio Resource Control (RRC) signaling, a Channel State Information Reference Signal (CSI-RS) candidate list and a reporting condition; wherein the reporting condition includes a threshold).

	Regarding claim 4; the claim 17 of patent 207 recites wherein the first value is determined by offsetting the measurement result corresponding to the first CSI-RS configuration using the CSI-RS individual offset included in the first CSI-RS configuration, and the second value is determined by offsetting the measurement result corresponding to the second CSI-RS configuration using the CSI-RS individual offset included in the second CSI-RS configuration (wherein the reception power measurements are offset by CSI-RS individual offsets included in the plurality of CSI-RS configurations).

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claim 21 of patent 207; in view of Marinier.

	Regarding claim 5; the claim 21 of patent 207 recites wherein the first CSI-RS configuration includes CSI-RS configuration information of a first transmission point, and the second CSI-RS configuration includes CSI-RS configuration information of a second transmission point (wherein the CSI-RS candidate list indicates CSI-RS configuration information of one or more transmission points selected from a plurality of transmission points in a macro cell).

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claim 30 of patent 207; in view of Marinier.

	Regarding claim 6; claim 30 of patent 207 recites wherein the CSI-RS candidate list is included in a measurement object message, and the measurement object message indicates measurement targets of cell specific reference signals (CRSs) (wherein the CSI-RS candidate list is included in a measurement object message received by the RRC signaling, wherein the measurement object message indicates measurement targets of cell specific reference signals (CRSs)).

Claims 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claim 1 of patent 207; in view of Marinier.

	Regarding claim 7; the claim 1 of patent 207 recites a terminal apparatus comprising: a receiver, which, in operation (a terminal comprising: a receiver, which, in operation), receives, by Radio Resource Control (RRC) signaling, a Channel State Information Reference Signal (CSI-RS) candidate list including a first CSI-RS configuration and a second CSI-RS configuration (receives, by Radio Resource Control (RRC) signaling, a Channel State Information Reference Signal (CSI-RS) candidate list and a reporting condition, wherein the CSI-RS candidate list includes a plurality of CSI-RS configurations), each of the first CSI-RS configuration and the second CSI-RS configuration including a CSI-RS individual offset (wherein each of the plurality of CSI-RS configurations includes a CSI-RS configuration ID, a time/frequency resource position in a subframe, a cell ID, and a CSI-RS individual offset); and a transmitter (and a transmitter), transmits the transmission signal in response to at least one of a first value or a second value being greater than a threshold, the first value being determined from the measurement result corresponding to the first CSI-RS configuration and the CSI-RS individual offset included in the first CSI-RS configuration, the second value being determined from the measurement result corresponding to the second CSI-RS configuration and the CSI-RS individual offset included in the second CSI-RS configuration (a transmitter, which is coupled to the circuitry and which, in operation, reports a result of the reception power measurements in response to at least one of the reception power measurements being greater than the threshold included in the reporting condition; wherein the reception power measurements are offset by CSI-RS individual offsets included in the plurality of CSI-RS configurations).
	The claim 1 of patent 207 recites transmitting the transmission signal based upon received CSI-RS configurations.
	The claim 1 of patent 207 does not explicitly recite generating the transmission signal based upon received CSI-RS configurations.
Marinier discloses circuitry (processor; see Fig. 1B), which, in operation, generates a transmission signal including at least one of a measurement result corresponding to the first CSI-RS configuration or a measurement result corresponding to the second CSI-RS configuration (a WTRU may be configured with one or multiple CSI-RS resources for the purpose of CSI reporting; the WTRU generates CSI for the one or more transmission points (CSI-RS-resources); each transmission point transmits a CSI-RS; see paragraphs [0067], [0317] and [0346]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the claim 1 of patent 207 and Marinier to generate a transmission signal based on CSI-RS configurations to provide evaluation of CSI (see paragraph [0067]).

	Regarding claim 8; claim 1 of patent 207 recites wherein each of the first CSI-RS configuration and the second CSI-RS configuration includes a CSI-RS configuration identification (ID) and a time/frequency resource position in a subframe (wherein each of the plurality of CSI-RS configurations includes a CSI-RS configuration ID, a time/frequency resource position in a subframe, a cell ID, and a CSI-RS individual offset).

	Regarding claim 9; claim 1 of patent 207 recites wherein the threshold is indicated by the RRC signaling (receives, by Radio Resource Control (RRC) signaling, a Channel State Information Reference Signal (CSI-RS) candidate list and a reporting condition; wherein the reporting condition includes a threshold).

	Regarding claim 10; the claim 1 of patent 207 recites wherein the first value is determined by offsetting the measurement result corresponding to the first CSI-RS configuration using the CSI-RS individual offset included in the first CSI-RS configuration, and the second value is determined by offsetting the measurement result corresponding to the second CSI-RS configuration using the CSI-RS individual offset included in the second CSI-RS configuration wherein the reception power measurements are offset by CSI-RS individual offsets included in the plurality of CSI-RS configurations).

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claim 5 of patent 207; in view of Marinier.

	Regarding claim 11; the claim 5 of patent 207 recites wherein the first CSI-RS configuration includes CSI-RS configuration information of a first transmission point, and the second CSI-RS configuration includes CSI-RS configuration information of a second transmission point (wherein the CSI-RS candidate list indicates CSI-RS configuration information of one or more transmission points selected from a plurality of transmission points in a macro cell).

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claim 28 of patent 207; in view of Marinier.

	Regarding claim 12; the claim 28 of patent 207 recites wherein the CSI-RS candidate list is included in a measurement object message, and the measurement object message indicates measurement targets of cell specific reference signals (CRSs) (wherein the CSI-RS candidate list is included in a measurement object message received by the RRC signaling, wherein the measurement object message indicates measurement targets of cell specific reference signals (CRSs)).

Claims 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claim 9 of patent 207; in view of Marinier.

	Regarding claim 13; the claim 9 of patent 207 recites a communication method circuit comprising (a reception power measurement method, comprising): receiving, by Radio Resource Control (RRC) signaling, a Channel State Information Reference Signal (CSI-RS) candidate list including a first CSI-RS configuration and a second CSI-RS configuration (receives, by Radio Resource Control (RRC) signaling, a Channel State Information Reference Signal (CSI-RS) candidate list and a reporting condition, wherein the CSI-RS candidate list includes a plurality of CSI-RS configurations), each of the first CSI-RS configuration and the second CSI-RS configuration including a CSI-RS individual offset (wherein each of the plurality of CSI-RS configurations includes a CSI-RS configuration ID, a time/frequency resource position in a subframe, a cell ID, and a CSI-RS individual offset); and transmitting the transmission signal in response to at least one of a first value or a second value being greater than a threshold, the first value being determined from the measurement result corresponding to the first CSI-RS configuration and the CSI-RS individual offset included in the first CSI-RS configuration, the second value being determined from the measurement result corresponding to the second CSI-RS configuration and the CSI-RS individual offset included in the second CSI-RS configuration (reporting a result of the reception power measurements in response to at least one of the reception power measurements being greater than the threshold included in the reporting condition; wherein the reception power measurements are offset by CSI-RS individual offsets included in the plurality of CSI-RS configurations).
The claim 9 of patent 207 recites transmitting the transmission signal based upon received CSI-RS configurations.
	The claim 9 of patent 207 does not explicitly recite generating the transmission signal based upon received CSI-RS configurations.
Marinier discloses generating a transmission signal including at least one of a measurement result corresponding to the first CSI-RS configuration or a measurement result corresponding to the second CSI-RS configuration (a WTRU may be configured with one or multiple CSI-RS resources for the purpose of CSI reporting; the WTRU generates CSI for the one or more transmission points (CSI-RS-resources); each transmission point transmits a CSI-RS; see paragraphs [0067], [0317] and [0346]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the claim 9 of patent 207 and Marinier to generate a transmission signal based on CSI-RS configurations to provide evaluation of CSI (see paragraph [0067]).


	Regarding claim 14; claim 9 of patent 207 recites wherein each of the first CSI-RS configuration and the second CSI-RS configuration includes a CSI-RS configuration identification (ID) and a time/frequency resource position in a subframe (wherein each of the plurality of CSI-RS configurations includes a CSI-RS configuration ID, a time/frequency resource position in a subframe, a cell ID, and a CSI-RS individual offset).

	Regarding claim 15; claim 9 of patent 207 recites wherein the threshold is indicated by the RRC signaling (receives, by Radio Resource Control (RRC) signaling, a Channel State Information Reference Signal (CSI-RS) candidate list and a reporting condition; wherein the reporting condition includes a threshold).

	Regarding claim 16; claim 9 of patent 207 wherein the first value is determined by offsetting the measurement result corresponding to the first CSI-RS configuration using the CSI-RS individual offset included in the first CSI-RS configuration, and the second value is determined by offsetting the measurement result corresponding to the second CSI-RS configuration using the CSI-RS individual offset included in the second CSI-RS configuration (wherein the reception power measurements are offset by CSI-RS individual offsets included in the plurality of CSI-RS configurations).

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claim 13 of patent 207; in view of Marinier.

	Regarding claim 17; claim 13 of 409 recites wherein the first CSI-RS configuration includes CSI-RS configuration information of a first transmission point, and the second CSI-RS configuration includes CSI-RS configuration information of a second transmission point (wherein the CSI-RS candidate list indicates CSI-RS configuration information of one or more transmission points selected from a plurality of transmission points in a macro cell).

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claim 30 of patent 207; in view of Marinier.

	Regarding claim 18; claim 30 of 409 recites wherein the CSI-RS candidate list is included in a measurement object message, and the measurement object message indicates measurement targets of cell specific reference signals (CRSs) (wherein the CSI-RS candidate list is included in a measurement object message received by the RRC signaling, wherein the measurement object message indicates measurement targets of cell specific reference signals (CRSs)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 4-5, 7, 10-11, 13 and 16-17 are rejected under pre-AIA  35 U.S.C. 102 (e) as being anticipated by Marinier.

	Regarding claims 1, 7 and 13; Marinier discloses receiving, by Radio Resource Control (RRC) signaling, a Channel State Information Reference Signal (CSI-RS) candidate list including a first CSI-RS configuration and a second CSI-RS configuration, each of the first CSI-RS configuration and the second CSI-RS configuration including a CSI-RS individual offset (a WTRU may be configured with one or multiple CSI-RS resources for the purpose of CSI evaluation and reporting via RRC signaling; the WTRU may be configured with a list of transmission points (CSI-RS-resources), CSI-RS or TP-RS to measure; the measurement configuration message may include a set of measurement identities (offset) that may be used for the purpose of multiple point transmission CSI-RS reporting; see paragraphs [0066], [0075], [0298] and [0311]); generating a transmission signal including at least one of a measurement result corresponding to the first CSI-RS configuration or a measurement result corresponding to the second CSI-RS configuration (the WTRU generates CSI for the one or more transmission points (CSI-RS-resources); see paragraphs [0317] and [0346]); and transmitting the transmission signal in response to at least one of a first value or a second value being greater than a threshold, the first value being determined from the measurement result corresponding to the first CSI-RS configuration and the CSI-RS individual offset included in the first CSI-RS configuration, the second value being determined from the measurement result corresponding to the second CSI-RS configuration and the CSI-RS individual offset included in the second CSI-RS configuration (the WTRU may report CSI for the transmission points (CSI-RS-resources) for which the values of an associated metric are the largest values among all transmission points configured for CSI reporting, or which may be above a certain threshold; the associated metric may be representative of the quality of a signal received from the corresponding transmission point; see paragraphs [0081] and [0317]).

	Specifically for claim 1; Marinier discloses circuitry (processor and transceiver; see Fig. 1B).

	Specifically for claim 7; Marinier discloses a receiver (transceiver; see Fig. 1B); circuitry (processor; see Fig. 1B); and transmitter (transceiver; see Fig. 1B). 

	Regarding claims 4, 10 and 16; Marinier discloses wherein the first value is determined by offsetting the measurement result corresponding to the first CSI-RS configuration using the CSI-RS individual offset included in the first CSI-RS configuration, and the second value is determined by offsetting the measurement result corresponding to the second CSI-RS configuration using the CSI-RS individual offset included in the second CSI-RS configuration (the measurement configuration message may include a set of measurement identities that may be used for the purpose of multiple point transmission CSI-RS reporting; the WTRU may determine that it may measure different transmission points (CSI-RS-resources) based on the presence of the list; the measurement identities for which these measurements may be performed and for which the WTRU can use them for criteria evaluation; see paragraphs [0066], [0081] and [0311]).

	Regarding claims 5, 11 and 17; Marinier discloses wherein the first CSI-RS configuration includes CSI-RS configuration information of a first transmission point, and the second CSI-RS configuration includes CSI-RS configuration information of a second transmission point (the WTRU may be configured with a list of transmission points (CSI-RS-resources); each transmission point may transmit one CSI-RS; see paragraphs [0066] and [0298]). 
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 8 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marinier; in view of Kim et al. (WO 2011/115421 A2).

	Regarding claims 2, 8 and 14; Marinier discloses a WTRU estimates RSRP or RSRQ values based on measuring the CSI-RS reference signal(s); and the CSI-RS configuration may corresponding to a list of CSI-RS that related to the serving cell.
Marinier does not explicitly disclose each of the CSI-RS configuration include a CSI-RS configuration ID and a time/frequency resource position in a subframe.
Kim discloses wherein each of the plurality of CSI-RS configurations is defined by a CSI-RS configuration ID, a time/frequency resource position in a subframe, and a cell ID (the CSI-RS configuration may specify the index of a downlink subframe carrying CSI-RSs, the time-frequency positions of the CSI-RS REs in the downlink subframe, a cell ID; see lines 11-25, page 36).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Marinier and Kim to include a CSI-RS configuration ID, a resource position in a subframe and a cell ID in a CSI-RS configuration in order to indicate a CSI-RS configuration selected for use (see lines 22-25, page 36).

Claims 3, 9 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marinier; in view of Pedersen et al. (US 20130336154 A1).

Regarding claims 3, 9 and 15; Marinier discloses a WTRU reports CSI for which the values of an associated metric are above a certain threshold.
Marinier does not explicitly disclose the threshold is indicated by an RRC signaling. 
Pedersen discloses wherein the threshold is indicated by the RRC signaling (the threshold value for signal measurement may be signaled to the UE via RRC signaling; see paragraph [0053]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Marinier and Pedersen to transmit the threshold via RRC signaling to be part of configuration parameters for the UE (see paragraph [0053] of Pedersen).

Claims 6, 12 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marinier; in view of Yang et al. (US 9497713 B2).

Regarding claims 6, 12 and 18; Marinier discloses a WTRU may be configured with a measurement object and/or reporting configuration for CSI-RS.
Marinier does not explicitly disclose the measurement object message indicate measurement for CRS.
Yang discloses wherein the CSI-RS candidate list is included in a measurement object message, and the measurement object message indicates measurement targets of cell specific reference signals (CRSs) (a UE receives reference signal configuration IE from each RP (reception point) in the RP set; in response to the RP set information, the UE measures the RSRP of the corresponding downlink reference signal; each RP configuration IE includes cell ID, reference signal type etc.; in LTE and LTE-A with CoMP, the downlink reference signal type may be CRS, CSI-RS; in earlier LTE and LTE-A systems, CRS is used for measurement; RP set configuration is transmitted in a message via higher layer signaling; see lines 24-27, col. 1; lines 52-67, col. 4, lines 1-36, col. 5; Fig. 2, Fig. 4-Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Marinier and Yang to include the reference signals for RSRP measurement in a measurement object message for measurement using CRSs in order to support earlier LTE/LTE-A system (backward compatible) (see lines 24-27, col. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624. The examiner can normally be reached Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.L/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415